
	
		II
		111th CONGRESS
		2d Session
		S. 2972
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 1, 2010
			Ms. Klobuchar (for
			 herself and Mr. Vitter) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend titles 18 and 28 of the United
		  States Code to provide assistance to the Federal law enforcement agencies in
		  investigating offenses involving child victims.
	
	
		1.Short titleThis Act may be cited as the
			 Arresting Child Predators Act of
			 2010.
		2.Subpoena authority
			(a)Administrative subpoenasSection 3486 of title 18, United States
			 Code, is amended—
				(1)in subsection (a)—
					(A)in paragraph (1)—
						(i)in subparagraph (A)—
							(I)by redesignating clause (ii) as clause
			 (iii);
							(II)by striking clause (i) and inserting the
			 following:
								
									(i)a
				Federal health care offense, the Attorney General;
									(ii)a
				Federal offense involving the sexual exploitation or abuse of children, the
				Attorney General, the Secretary of Homeland Security, or the Postmaster
				General; or
									;
				and
							(III)in clause (iii), as so redesignated, by
			 striking Secretary of the Treasury and inserting
			 Secretary of Homeland Security; and
							(ii)in subparagraph (D), by inserting ,
			 2250 after 2243;
						(B)in paragraph (6)(A), by striking
			 United State and inserting United States;
					(C)in paragraph (9), by striking
			 paragraph (1)(A)(i)(II) or (1)(A)(ii) and inserting
			 paragraph (1)(A)(ii) or (1)(A)(iii); and
					(D)in paragraph (10), by striking
			 paragraph (1)(A)(ii), the Secretary of the Treasury and
			 inserting paragraph (1)(A)(iii), the Secretary of Homeland
			 Security; and
					(2)in subsection (c)—
					(A)in the first sentence, by inserting
			 , in coordination with the Secretary of Homeland Security or the
			 Postmaster General, as appropriate, after the Attorney
			 General; and
					(B)in the second sentence, by striking
			 appear before the Attorney General and inserting appear
			 before the Government officer that issued the subpoena.
					(b)United States Marshals
			 ServiceSection 566(e)(1) of
			 title 28, United States Code, is amended—
				(1)in subparagraph (A), by striking
			 and at the end;
				(2)in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(C)issue administrative subpoenas in
				accordance with section 3486 of title
				18.
						.
				
